Judgment affirmed. Memorandum: Defendant was convicted of possession and sale of a controlled substance. There is no merit to his contention that the prosecution discriminated on racial grounds in peremptorily excusing the only black prospective jurors available in the venire. Defendant was charged with sale of cocaine to an undercover officer at 11 Thomas Street in Rochester. The prosecutor explained that she excused the two black prospective jurors and a Caucasian juror because they had some familiarity with Thomas Street. The court properly determined that the prosecutor’s explanation was race neutral (see, People v Hernandez, 75 NY2d 350, cert granted — US —, 112 L Ed 2d 201) and that defendant failed to satisfy his ultimate burden of demonstrating that the prosecutor’s exercise of peremptory challenges was purposefully discriminatory (see, Batson v Kentucky, 476 US 79, 94; People v Hernandez, supra, at 355).
All concur, except Lawton, J., who dissents and votes to reverse and grant a new trial, in the following Memorandum.